Title: To George Washington from Brigadier General Samuel Holden Parsons, 16 December 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Meeker’s House in Springfield [N.J.]16th Decbr 79
          Dear General
        
        The Embarkation in New York was not completed this Morning, by information of a Gentleman who left the City this Morning.
        The Number designd to be imbarked is said to be 8400; Ld Rawdon’s Corps, and Skinner’s Brigade except Buskirk’s Regiment, and two british Regiments left Staten Island the 14th for New York said to be designd as part of the present Embarkation, the Object is understood, in New York, to be Charls Town in South Carolina; tis by some said the Troops will sail in Two Divisions one of 2000 & remainder in the Second Division—All the Small, arm’d Vessels, are to go with this Fleet, under Command of Commodore Collier All the Men of War have fallen down to the Hook, part of them are to convoy this fleet and part a fleet for England—this is all the Inteligence I have obtaind since my coming to this Place.
        I beleive a regular Channel of Inteligence can be establishd immediately to New York, but the undertaker must have it made his Interest to pursue so hasadous a Business; I am suspicious that the Inducements before have been a permission to trade (but of this I am not certain) this Licence I am by no Means at Liberty to grant or even wink at, nor am I authorised to promise Money; if your Excellency thinks it necessary for me to do any Thing in the Matter your Directions shall be punctually complied with.
        The Conduct I observe on the Arrival of the Flag from New York induces me to beleive it has been made A Mode of traffick with the Enemy; at that Time All parts of the Country are collected and exceedingly desirous of going on Board, And I beleive they have too frequently been indulged in the Practice; but as I had receivd no particular Orders on the Subject I directed the Officer of the Guard to receive all such Persons as had passports from the Executive Authority of any of the States;

and to suffer no other Persons to land: to send on Board such as had Licence to go into New York, exchange Letters & order the flag to return—I beg your Excellency’s Directions how far I am to seise Effects coming from New York, by some Letters I have seen I have Reason to expect some Effects sent to my Superior Officers may fall into my Hands & perhaps some of the first Families in the State may have dealt to a small Amount at different Times with their Friends in New York. I am with the greatest Respect Yr Excellency’s Obedt Servt
        
          Saml H. Parsons
        
      